—Appeal by plaintiffs and cross appeal by the defendant Staller Associates, Inc., as limited by their briefs, from stated portions of two judgments of the Supreme Court, Suffolk County (Henry, J.), both dated February 1, 1995.
Ordered that the judgments are affirmed insofar as appealed and cross-appealed from, with one bill of costs to the respondents, for reasons stated by Justice Henry at the Supreme *588Court in his memorandum decision dated October 26, 1994. Bracken, J. P., Balletta, Thompson and Hart, JJ., concur.